              Case 2:21-mj-30406-DUTY ECF No. 1, PageID.1
                                           AUSA:             Filed 08/26/21 Telephone:
                                                    Stephen Hiyama           Page 1 of(313)
                                                                                        20 226-9674
AO 91 (Rev. ) Criminal Complaint             Special Agent:         Brent Nida, FBI               Telephone: (586) 412-4844

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan
                                                                                   Case: 2:21−mj−30406
United States of America
   v.                                                                              Assigned To : Unassigned
DELLANIRA R. VALLEJO and                                                           Assign. Date : 8/26/2021
                                                                          Case No. Description: IN RE: U.S. V.
RACHEL L. LAUBACH
                                                                                   VALLEJO ET. AL. (CMP)(MEV)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of              11/2017 to 11/2018              in the county of            Macomb            in the
        Eastern          District of        Michigan       , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. 2314, 2(b)                                   interstate transportation of property > $5,000 stolen, converted, or taken by
                                                       fraud




          This criminal complaint is based on these facts:

           See attached affidavit.




✔ Continued on the attached sheet.

                                                                                           Complainant’s signatu
                                                                                                         signature

                                                                       Special Agent Brent Nida, FBI
                                                                                            Printed name and title

Sworn to before me and signed in my presence.


Date:      August 26, 2021                                                                    Judge’s signature

City and state: Detroit, MI                                            Kimberly Altman - U.S Magistrate Judge
                                                                                            Printed name and title
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.2 Filed 08/26/21 Page 2 of 20




         AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

      I, Brent Nida, being duly sworn, state:

                    INTRODUCTION AND AGENT BACKGROUND

      1. I make this affidavit in support of a criminal complaint.

      2. I am a Special Agent of the Federal Bureau of Investigation (FBI). I am a

“federal law enforcement officer” withing the meaning of Rule 41(a)(2)(C) of the

Federal Rules of Criminal Procedure and an “investigative or law enforcement

officer . . . of the United States” within the meaning of 18 U.S.C. §§ 2711(1) and

2510(7). I am empowered to conduct investigations of federal crimes and make

arrests and conduct searches and seizures in connection with such investigations.

See 18 U.S.C. §§ 3052, 3107.

      3. I have been employed by the FBI as a Special Agent since January 2018.

During my employment with the FBI, I have investigated federal crimes, including

mail fraud, wire fraud, tax fraud, and other offenses. Prior to being employed by

the FBI, I was a police officer for approximately nine years. At all times during the

investigation described in this affidavit, I have been acting in an official capacity

as a Special Agent of the FBI.

      4. The facts in this affidavit come from my personal observations; my

training and experience; information obtained from other law enforcement agents,

officers, and contractors; information obtained from witnesses; and documents and
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.3 Filed 08/26/21 Page 3 of 20




other records gathered over the course of this investigation. This affidavit is

intended to show only that there is sufficient probable cause for the requested

complaint and it does not set forth all of my knowledge about this matter.

      5. In light of the facts described below in Paragraphs 6-44, I submit that

there is probable cause to believe that DELLANIRA R. VALLEJO and RACHEL L.

LAUBACH did transport and cause the transportation in interstate commerce of

goods and merchandise having a value of $5,000 or more, knowing the same to

have been stolen, converted, or taken by fraud, in violation of 18 U.S.C. §§ 2314

and 2(b).

                        TOTAL LIFE CHANGES, LLC (TLC)

      6. In December 2018, Sergeant William Cope (hereafter Sgt. Cope) of the

Clay Township Police Department, contacted the FBI in reference to a fraud

involving TOTAL LIFE CHANGES, LLC (hereinafter referred to as TLC). Sgt. Cope

provided case report 18-9658 and other case related materials to the FBI. Clay

Township is located in St. Clair County, in the Eastern District of Michigan.

      7. TLC is a company that sells a variety of nutritional products. They sell

products including but not limited to weight loss products, nutritional supplements,

and vitamins. TLC’s headquarters are located at 6094 Corporate Drive, Ira

Township, Michigan. Ira Township is located in St. Clair County near Clay




                                         -2-
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.4 Filed 08/26/21 Page 4 of 20




Township. TLC’s headquarters include offices and a warehouse where products are

stored and from which they are shipped.

      8. TLC utilizes a network of independent sales representatives (referred to

hereinafter as TLC sales reps) across the U.S. and in multiple countries to sell TLC

products. TLC sales reps are not employees of TLC; they are independent

contractors paid sales commissions. About 99% of TLC’s sales to its customers are

made through TLC sales reps. TLC sales reps collect orders from customers and

transmit them to TLC either online or over the phone. An order describes the

products selected, quantities, and the shipping address, and it includes the credit

card number of the TLC sales rep. Customers ordinarily pay TLC sales reps when

they place their orders with the sales reps. No TLC employee should personally

receive any payment from a sales rep.

      9. A few sales are made to customers who buy TLC products directly from

TLC. A customer can purchase TLC products at TLC’s headquarters in Ira

Township and pay for them with cash or a credit card. Or a customer can place an

order by telephone and pay for it with a credit card number. No TLC employee

should personally receive any payment from a customer.

      10. TLC Order Specialists pull batches of orders from TLC’s computer

system multiple times per day. An order does not show up in a batch unless it was

already paid for. Order Specialists determine the best way to ship the orders,


                                         -3-
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.5 Filed 08/26/21 Page 5 of 20




utilizing shipping software, and then they print the shipping labels and packing

slips for the orders. TLC uses multiple carriers for shipping, selecting the most

efficient and cost-effective method for each shipment. Those carriers include UPS,

the U.S. Postal Service, and Landmark Global. TLC Shipping Specialists place the

appropriate products in packages or boxes and then place the packages and boxes

in a designated pick-up area.

      11. With one exception, TLC will not ship an order from its warehouse

unless the order has been paid for. The only time an order is not paid for in

advance is with manager approval. This occurs when a replacement order is being

sent, an incorrect order was sent, or a similar situation.

      12. Express orders are shipped directly to TLC sales reps and arrive in one

or two business days. Regular orders take about five to seven business days to

reach their destinations.

      13. TLC employs customer service agents, who handle customer requests

and complaints. Level I Customer Service Agents are the initial points of contact.

Above them are Level II Customer Service Agents. Their primary responsibilities

include assisting Level I Customer Service Agents who have questions or need

help satisfying a customer; handling complicated situations and disputes; and

dealing with angry customers. Level I Customer Service Agents are typically

newer or less experienced employees. Level II Customer Service Agents are more


                                          -4-
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.6 Filed 08/26/21 Page 6 of 20




experienced, are given more discretion, and are regarded as occupying a position

of trust within TLC.

      14. Level II Customer Service Agents regularly handle situations regarding

incorrect shipments and replacement shipments for products that did not arrive.

Level II Customer Service Agents have complete access to TLC’s warehouse so

they can put together replacement orders and corrected orders, or oversee that

process, and make sure the packages or boxes get shipped properly.

                        TLC’S INTERNAL INVESTIGATION

                                Initial Suspicions

      15. On January 8, 2019, I met with Sgt. Cope and four employees of TLC.

The employees present for the meeting were JL, CC, RR, and MC. TLC employee

JL stated that there was an ongoing fraud involving two TLC employees,

DELLANIRA R. VALLEJO and RACHEL L. LAUBACH. JL also stated that LAUBACH

and VALLEJO were Level II Customer Service Agents during the period in

question. They both worked at TLC’s headquarters in Ira Township.

      16. According to JL, VALLEJO, who goes by the nickname “Della,” and

LAUBACH were sending product to TLC sales reps that TLC had not been paid for.

LAUBACH was sending extra TLC products to TLC sales reps on existing TLC

orders. She was also sending TLC products to TLC sales reps and to herself that

were not a part of any order. LAUBACH sent TLC products to herself via a post


                                       -5-
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.7 Filed 08/26/21 Page 7 of 20




office box, P.O. Box 173, at a UPS store in Chesterfield Township, Michigan, that

she rented. Chesterfield Township is located in Macomb County and is adjacent to

Ira Township. TLC employee CC stated that LAUBACH was seen by one of CC’s

neighbors selling TLC products out of her garage.

      17. TLC employee JL stated that TLC was having issues with express

orders. A TLC employee responsible for shipping, noticed seven orders in the

system after the system had been closed out for the day. After looking at the UPS

information, one of the orders appeared legitimate with an invoice and the other six

did not appear to be actual orders. As a result, during the week of October 28,

2018, express order responsibilities were temporarily taken away from LAUBACH

and VALLEJO. UPS passwords were changed that week, making it so LAUBACH and

VALLEJO could no longer enter express orders or any other orders into the UPS

system.

      18. During the week of November 5, 2018, UPS passwords were given back

to LAUBACH and VALLEJO to see if the previous issues were resolved. TLC

employee KB offered to closely monitor express orders after LAUBACH and

VALLEJO were provided again with access to the UPS system.

          Three Suspicious Outgoing Packages Containing TLC Product

      19. On November 12, 2018, KB noticed three packages in the warehouse

waiting to be shipped that did not make sense. The three packages were researched,


                                        -6-
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.8 Filed 08/26/21 Page 8 of 20




and it was discovered that the product in the packages had not been paid for. The

packages were intercepted before they left the TLC warehouse. Earlier, KB noticed

that the three packages had been packed by VALLEJO. TLC employee CC

confirmed this with security camera footage.

      20. TLC employee NP did research on the three packages and other

shipments made by LAUBACH and VALLEJO. NP noticed that there were other

shipments made by LAUBACH and VALLEJO that were not associated with any

orders in the TLC system. The research indicated that LAUBACH and VALLEJO had

been sending packages from TLC’s warehouse containing product that had not

been paid for. The research also found that this had been going on for a long time.

      21. TLC employee JL provided documentation for the three packages.

Research on these packages was done by TLC employees MC and NP. When an

order is received by TLC and entered into TLC’s computer system, the system will

generate an order number. The TLC order number is used later as the UPS

shipment reference number in connection with the shipment by UPS of the

products included in the order.

      22. The first package intercepted on November 12, 2018, had a UPS

shipment reference number of 111218. Accordingly, TLC researchers looked up

TLC order no. 111218. According to the TLC invoice for order no. 111218, order

no. 111218 was an order placed on January 28, 2017, that was shipped to TLC


                                        -7-
   Case 2:21-mj-30406-DUTY ECF No. 1, PageID.9 Filed 08/26/21 Page 9 of 20




sales rep MA in Martinique. The invoice for order no. 111218 stated that the order

was for one pack of Iaso Tea (a dietary supplement), worth $44.95.

      23. The first intercepted package was addressed to TLC sales rep SP in New

Haven, Connecticut. The package was opened as a part of TLC’s internal

investigation and found to contain 4 packs of Delgada (an instant coffee,

$54.95/pack), 2 TLC Pink Insulated Water Bottles ($20.00 each), and 16 bottles of

Strike for Men (male sex capsules, $59.95/bottle). The total value of the contents

in the package was $1,219.00 and it weighed 6 pounds. The package was to be sent

via UPS Next Day Air Saver service. Sales rep SP did not have any orders in the

TLC system matching this package. None of this product had been paid for.

      24. The second package intercepted on November 12, 2018, had a UPS

shipment reference number of 4478875. TLC researchers looked up TLC order no.

4478875. According to the TLC invoice for order no. 4478875, order no. 4478875

was an order placed on November 7, 2018, that was picked up by a TLC sales rep

in the Dominican Republic from a TLC facility in the Dominican Republic. The

invoice for order no. 4478875 stated that the order was for two 5-packs of Iaso Tea

(a dietary supplement), worth $109.90.

      25. The second intercepted package was addressed to TLC sales rep NR in

Marietta, Georgia. TLC employee JL said that it was common knowledge at TLC

that this package was actually being sent to TLC sales rep CF, VALLEJO’s mother-


                                         -8-
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.10 Filed 08/26/21 Page 10 of 20




in-law. The TLC sales rep account for NR has been used in the past to send

additional product to TLC sales rep CF, and NR’s address is also CF’s address.

The package was opened as a part of TLC’s internal investigation and found to

contain 24 packs of Instant Iaso Tea, worth $1,438.80. It weighed 19 pounds. The

package was to be sent via UPS 3-Day Select service. Neither sales rep NR nor

sales rep CF had any orders in the TLC system matching this package. None of this

product had been paid for.

      26. The third package intercepted on November 12, 2018, had a UPS

shipment reference number of 4478795. TLC researchers looked up TLC order no.

4478795. According to the TLC invoice for order no. 4478795, order no. 4478795

was a “replacement order” placed by user DellaniraR (VALLEJO) on November 7,

2018, for one pack of Instant Iaso Tea, worth $59.95. According to TLC’s records,

this replacement order was not associated with any previous TLC order. TLC

replacement orders require manager approval, and there was none here.

      27. The third intercepted package was addressed to TLC sales rep NR in

Marietta, Georgia. The TLC sales rep account number listed on the TLC invoice

belonged to TLC sales rep HP, who had not placed any orders with TLC since

September 27, 2018. The package was opened as a part of TLC’s internal

investigation and found to contain 14 packs of Iaso NRG ($54.95 each), 4 packs of

Stem Sense ($59.95 each), 6 packs of HSN-Hair, Skin and Nails ($49.95 each), 2


                                       -9-
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.11 Filed 08/26/21 Page 11 of 20




boxes of Delgada Coffee ($54.95 each), 6 packs of Resolution no. 20 ($59.95

each), 13 packs of Strike for Men ($59.95 each), and 3 packs of Strike Extreme for

Men ($0.00 each). The total value of this package was $2,557.75, and it weighed

seven pounds. None of this product had been paid for.

      28. TLC employee CC provided me with security camera footage from the

TLC warehouse that CC believed showed LAUBACH and VALLEJO over-packing

existing orders and packing non-existent orders. CC explained that the over-packed

product and product tied to non-existent orders would not have been paid for.

                               Interview of Vallejo

      29. On November 13, 2018, the day after the three packages were

intercepted, TLC employees JL, CC, and RR interviewed VALLEJO about these

matters. All three employees took notes and prepared memoranda of the interview.

JL’s memorandum related that, at one point, VALLEJO started to cry and stated, “I

got the idea from Rachel.” (LAUBACH’s first name is RACHEL.) JL’s memorandum

further noted that VALLEJO stated, “This whole thing started because I created a

GoFundMe page to raise money for my family and people reached out to me.” JL’s

memorandum also stated that VALLEJO said that LAUBACH taught her how to do

this scheme. RR’s memorandum reads:

      Misters JL and CC exited the room, leaving Della [VALLEJO] in my
      sole presence. I asked Della how this could happen, where she
      explained her financial and emotional plight. Della stated that she was
      approached by the rep, and the rep’s requests began as small favors,
                                       - 10 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.12 Filed 08/26/21 Page 12 of 20




      i.e., “put an extra container of product in the order,” and escalated
      from there. Della also stated she would receive an “e-card” as
      remuneration, or a cash payment at events she would attend.

                                Interview of Laubach

      30. On the same day, TLC employees JL and CC and another TLC

employee, MO, interviewed LAUBACH. JL and CC took notes and prepared

memoranda of the interview. JL’s memorandum reads, “At one point she began to

cry and stated, ‘Candace reached out to me and asked me to do it,’ [Candace is a

TLC sales rep].” JL’s memorandum also noted, “[LAUBACH] also stated ‘Candace

was the only one I did this with,’” and “‘Candace reached out to me after a former

employee [CB, who was suspected by TLC management as having carried out the

same scheme] had quit TLC and left Candace without a source to get free

product.’” JL also wrote that LAUBACH stated, “I’m embarrassed” and “I have three

kids, what am I going to do?”

                                Payments to Vallejo

      31. JL also informed me that research was performed on VALLEJO’s

corporate Gmail account. They observed incoming money transfers from Chase

Pay and Square Cash on an almost daily basis. (Chase Pay and Square Cash are

payment applications, or pay apps, which enable smart phones to send and receive

money with heightened security protections.) The money was coming from various

known TLC sales reps, and these payments appeared to coincide with outgoing


                                        - 11 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.13 Filed 08/26/21 Page 13 of 20




packages containing product that had not been paid for. Emails provided to me

show that della@totallifechanges.com received payments from Cash App, another

pay app.

      32. Emails provided to me show that between October 2 and October 24,

2018, VALLEJO received seven payments totaling $3,720 from TLC sales rep SP.

According to TLC employee CC, this was just a sample of emails indicating

payments to VALLEJO. These payments appear to have been for stolen TLC product

she sent to SP. CC advised there were additional emails from TLC sales reps to

VALLEJO where the sales reps told VALLEJO what products they wanted and in

what quantities. VALLEJO appeared to be getting paid 20% to 30% of retail value,

and the sales reps were selling the product at 50% to 60% of retail value.

      33. A Grand Jury subpoena was served on JPMorgan Chase Bank for

records associated with VALLEJO and LAUBACH. Those records show that Chase

Bank account ending in x6588 is a checking account held in the name of

DELLANIRA VALLEJO. Records show between March 17, 2016 and November 19,

2018, the account received $59,664.00 in deposits through money services

businesses and $59,180.54 in payroll deposits from TLC. The money service

business deposits included the following; $23,992.00 from sales associate/mother-

in-law CF, $3,521.00 from The George Foster (charity run by CF), $2,862.00 from

LAUBACH, $6,492.50 from PayPal, $4,257.13 from Square and $10,926.56 from


                                       - 12 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.14 Filed 08/26/21 Page 14 of 20




VALLEJO’s other accounts. After November 23, 2018, the account went negative,

the only deposit into the account was $50.00 from LAUBACH on November 30,

2018. The account closed in January 2019 and the bank wrote off a $1,669.33 loss.

It is clear the money service business deposits were how VALLEJO was receiving

payment for products stolen from TLC.

                              Payments to Laubach

      34. Records of JPMorgan Chase Bank show that Chase Bank account

ending in x3988 is a checking account held in the name of RACHEL LAUBACH.

Records show between June 24, 2016 and November 19, 2018, the account

received $103,017.89 in deposits through money services businesses and

$64,792.56 in payroll deposits from TLC. The money services businesses deposits

included the following; $74,005.90 from PayPal, $22,196.78 from LAUBACH’s

PayPal account, $1,932.00 from VALLEJO, $1,596.43 from TLC employee CR and

$1,500 from KS on November 15, 2018.

      35. Between November 24, 2018 and October 19, 2020, the account

received $35,377.63 in deposits from money services businesses. The money

services businesses deposits included the following: $12,138.23 in PayPal deposits,

$10,894.12 in Cash App deposits, $6,000.00 from KS and $1,863.12 from

LAUBACH different accounts. The account also received $183.43 in payroll from

TLC. Records show between September 13, 2018 and November 13, 2018, there


                                      - 13 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.15 Filed 08/26/21 Page 15 of 20




were 38 PayPal deposits into the account. Between November 14, 2018 and

January 14, 2019, there were zero PayPal deposits into the account. It is evident

that LAUBACH was using PayPal to receive payments for products stolen from

TLC, her last day working at TLC was November 13, 2018.

                            Laubach’s Post Office Box

       36. Records provided by TLC show that a number of packages were sent to

a post office box 173 at a UPS Store in Chesterfield Township, Michigan. Sgt.

Cope obtained records of that UPS Store pursuant to a state search warrant. The

records produced show that LAUBACH was renting box 173; her Michigan Driver’s

License was photographed when she signed the lease for box 173. LAUBACH also

signed for packages that were sent to box 173. Records provided by TLC for

shipments to box 173, match up with documentation from the UPS store that

indicate when LAUBACH signed for packages. TLC records show that no product

tied to legitimate TLC orders were sent by TLC to box 173. They also reflect that

no payments for product sent to box 173 were ever received by TLC.

             Connecting Unpaid TLC Orders to Vallejo and Laubach

       37. I was told that TLC employee NP did most of the research on orders

placed with TLC through Exigo, the software used by TLC to record and track

orders, and that TLC employee MC did most of the research on UPS shipping

activity.


                                       - 14 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.16 Filed 08/26/21 Page 16 of 20




      38. NP told me that he/she focused on identifying TLC orders that could be

tied to either LAUBACH or VALLEJO. NP looked into orders for which the TLC

order number was out of sequence. TLC order numbers are generated

automatically by Exigo in sequential order. These numbers are 6 or 7 digits long.

NP found that the TLC order numbers that were out of sequence were actual order

numbers that had been generated and used in the past for legitimate orders. For

example, NP identified order no. 4124082, placed on or about July 3, 2018, as one

that was out of sequence. NP found the original order no. 4124082, which,

according to the TLC invoice for that order, was an order placed on or about June

11, 2018, for product that had been shipped to a TLC sales rep in France and paid

for. No TLC invoice is created for an order using an order number that has been

previously used, and so no TLC invoice was created for the order placed on or

about July 3, 2018. But UPS and TLC records show that that order resulted in the

shipment of product to a TLC sales rep in North Carolina, AG, that has not been

paid for.

      39. NP also looked into order numbers that were not in the proper TLC

format. As noted above, the proper format is a number made up of 6 or 7

numerals. TLC order numbers did not include any letters. When an order is

received by TLC and entered into TLC’s computer system, the system will

generate an order number. The TLC order number is used later as the UPS


                                       - 15 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.17 Filed 08/26/21 Page 17 of 20




shipment reference number in connection with the shipment by UPS of the

products included in the order. Thus, MC and NP concluded that orders were

suspicious if the UPS shipment reference number included letters, such as

“Della5/16/18” and “Rachel12272017.”

      40. TLC employees JL, CC, NP, and MC were able to determine who was

responsible for specific shipments out of TLC’s warehouse based on UPS shipping

information, UPS login credentials, order number patterns, created order numbers,

security camera footage, Exigo order information, and their knowledge about the

personal relationships that VALLEJO and LAUBACH had with TLC sales reps.

      41. NP advised LAUBACH typically used UPS ground for her fraudulent

shipments and VALLEJO typically used some sort of UPS expedited shipping.

                  Estimated Value of TLC Orders Not Paid For

      42. NP also noticed that shipments associated with original TLC order

numbers tended to weigh about one pound. Subsequent shipments using the same

order numbers for the second time tended to weigh much more. The exact contents

of the subsequent shipments could not be determined because, as noted above in

Paragraph 38, no TLC invoice is created for an order using an order number that

has been previously used. As a result, I have made rough approximations of the

value of the subsequent shipments, extrapolating from the weight and value of the

contents of the three outgoing packages intercepted by TLC personnel on

                                      - 16 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.18 Filed 08/26/21 Page 18 of 20




November 12, 2018, described above in Paragraphs 19-28. The three packages

weighed a total of 30 pounds and contained TLC product whose prices totaled

$5,215.55. Thus, the price per pound of the product in the three packages was

$173.85. This figure, $173.85, was used as a rough estimate of the value of one

pound of unpaid-for shipments, and the figures in the “estimated loss” columns are

based on a value of $173.85 per pound of product.

            SUMMARY OF FINDINGS OF TLC INTERNAL INVESTIGATION

       43. I was provided with a number of records and information generated

during TLC’s internal investigation. I prepared the tables below using those

records, which reflect shipments of TLC product that had not been paid for that can

be tied to VALLEJO or LAUBACH or both of them:

Unpaid-for Shipments Connected to Vallejo

Sales Rep to Whom     Number of   Total Weight     First Ship-     Shipping    Estimated
Shipments Were Sent   Shipments   of Shipments     ment Located     Costs         Loss

       CF               289        3,404 lbs.      12/01/2017     $ 3,574.92   $591,785.40
       PE                48          379 lbs.      12/19/2017     $ 4,218.81   $ 65,889.15
       SP                23          221 lbs.      11/28/2017     $ 1,351.87   $ 38,420.85
       AG                 8          102 lbs.      07/03/2018     $ 980.22     $ 17,732.70
       JS                 4           37 lbs.      08/21/2018     $ 297.73     $ 6,432.45
       NR (also CF)       3           24 lbs.      10/31/2018     $ 130.10     $ 4,172.40
       DS                 9           20 lbs.      12/20/2017     $ 241.30     $ 3,477.00
       BB                 1           15 lbs.      10/26/2018     $    28.77   $ 2,607.75
       EM                 2           15 lbs.      07/10/2018     $ 216.62     $ 2,607.75
                        387        4,217 lbs.                     $11,040.34   $733,125.45




                                          - 17 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.19 Filed 08/26/21 Page 19 of 20




Unpaid-for Shipments Connected to Laubach

Sales Rep to Whom      Number of        Total Weight      First Ship-      Shipping        Estimated
Shipments Were Sent    Shipments        of Shipments      ment Located      Costs             Loss

       CD                   59              667.5 lbs.    11/17/2017      $ 1,144.09       $116,044.88
       CT                   10              286.0 lbs.    03/06/2018      $ 1,962.71       $ 49,721.10
       Healthy 2 You         8               68.0 lbs.    09/12/2018      $    86.10       $ 11,821.80
                            77            1,021.5 lbs.                    $ 3,192.90       $177,587.78


Unpaid-for Shipments Connected to Vallejo or Laubach

Sales Rep to Whom      Number of        Total Weight      First Ship-      Shipping        Estimated
Shipments Were Sent    Shipments        of Shipments      ment Located      Costs             Loss

  multiple                  20             222 lbs.       09/06/2018      $ 1,954.01       $ 38,594.70

       “First shipment located” refers to the first unpaid for shipment sent to a TLC sales rep.



                                       INTERSTATE NEXUS

       44. Most of the shipments of unpaid-for product that had been set in motion

by VALLEJO and LAUBACH were sent from the TLC warehouse in Ira Township,

Michigan, to destinations outside of Michigan. VALLEJO sent shipments of unpaid-

for TLC product, or caused such shipments to be made, to TLC sales rep CF in

Georgia, to TLC sales rep PE in Georgia, to TLC sales rep SP in Connecticut, to

TLC sales rep AG in North Carolina, to TLC sales rep JS in Ohio, to TLC sales rep

NR in Georgia, to TLC sales rep DS in Georgia, to TLC sales rep BB in Georgia,

and to TLC sales rep EM in Georgia. LAUBACH sent shipments of unpaid-for TLC

product, or caused such shipments to be made, to TLC sales rep CD in




                                                 - 18 -
  Case 2:21-mj-30406-DUTY ECF No. 1, PageID.20 Filed 08/26/21 Page 20 of 20




Pennsylvania and to TLC sales rep CT in California. There were additional out-of-

state shipments of unpaid-for TLC product attributable to VALLEJO and LAUBACH.

                                      CONCLUSION

      45. In light of the evidence described above, I submit that there is probable

cause to believe that, from no later than November 2017 to approximately

November 2018, in the Eastern District of Michigan and elsewhere, DELLANIRA R.

VALLEJO and RACHEL L. LAUBACH did transport and cause the transportation in

interstate commerce of goods and merchandise having a value of $5,000 or more,

knowing the same to have been stolen, converted, or taken by fraud, in violation of

18 U.S.C. §§ 2314 and 2(b).

                                                  ___________________________
                                                  Brent Nida,
                                                  Special Agent, FBI


Sworn to before me and signed in my
presence and/or by reliable electronic
means.


______________________________
KIMBERLY ALTMAN
United States Magistrate Judge

         Dated:     August 26, 2021




                                         - 19 -
